                                                  Copy mailed by chambers 6-21-21 Dh




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
UNITED STATES OF AMERICA                                  :
                                                          :       ORDER
v.                                                        :
                                                          :       S1 17 CR 559 (VB)
WILLIAM PERELDA,                                          :
                                    Defendant.            :
----------------------------------------------------------x

        By motion dated May 20, 2021, defendant William Perelda seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), principally because he claims to be at risk of severe

complications from COVID-19 if he were to contract the disease. The government has opposed

the motion.

        For the reasons set forth below, the motion is DENIED.

        Between 2014 and February 2017, Perelda distributed cocaine to numerous individuals

who then redistributed the cocaine in and around Newburgh, New York. Law enforcement also

made numerous controlled buys of cocaine from Perelda, and recovered more than 600 grams of

cocaine from a concealed trap in Perelda’s car on the day of his arrest. Perelda engaged in this

conduct after re-entering the United States following his deportation after being convicted of

felony drug and weapons offenses. Perelda pleaded guilty to conspiracy to distribute and possess

with intent to distribute more than 500 grams of cocaine, as well as to illegally re-entering the

United States after previously being removed. His Guidelines sentencing range was 78 to 97

months’ imprisonment.

        In imposing sentence, the Court carefully considered all of the factors set forth in 18

U.S.C. § 3553(a). The Court emphasized the fact that Perelda was a major drug dealer who

engaged in drug trafficking not to support his own drug habit but rather to make a lot of money,

and that he had committed this offense after illegally re-entering the United States following


                                                         1
previous felony drug and weapons convictions. As a result, the Court imposed a sentence of 78

months’ imprisonment, finding that the sentence was sufficient but not greater than necessary to

reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence, and protect the public from further crimes of the defendant.

        Perelda has been detained since his arrest on February 11, 2017. Thus, he has served

approximately 52 months of his 78-month jail sentence, or about two-thirds of the sentence

imposed.

        The law does not permit a sentence of imprisonment to be reduced once it has been

imposed, except in the rare circumstance in which the Court, “after considering the factors set

forth in section 3553(a) to the extent that they are applicable, . . . finds that . . . extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). In the instant

motion, Perelda argues that (i) he is obese and has diabetes, hypertension, and hyperlipidemia, all

of which make him vulnerable to severe illness from COVID-19, and (ii) FCI Hazelton, where

he is currently housed, has inadequately responded to the COVID-19 pandemic.

        In opposition, the government submitted Perelda’s Bureau of Prisons medical records,

showing that Perelda has been fully vaccinated against COVID-19 (Doc. #50, Exh. B at 52, 91,

98)—a fact Perelda neglects to mention in his motion.

        The Court finds Perelda has not demonstrated extraordinary and compelling reasons

warranting a reduction of his lawfully imposed prison sentence, and that even if he did,

consideration of the Section 3553(a) factors counsels strongly against his release.

        First, as noted above, Perelda has been fully vaccinated against COVID-19, which greatly

diminishes the likelihood that he will contract the disease or suffer severe complications if he

does, notwithstanding his underlying medical conditions. Moreover, the FDA-approved

vaccines are effective against the variants currently spreading in the United States. See COVID-
                                                    2
19 Vaccines Work, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/effectiveness/work.html (last visited June 21, 2021). Perelda’s full vaccination

means his health conditions that might otherwise weigh in favor of reducing his sentence do not

constitute extraordinary and compelling reasons warranting an early release. See United States

v. Carr, 2021 WL 2043500, at *3 (S.D.N.Y. May 20, 2021); United States v. Hayward, 2021 WL

1820158, at *2 (S.D.N.Y. May 5, 2021); United States v. Kosic, 2021 WL 1026498, at *2

(S.D.N.Y. Mar. 17, 2021).

       Second, FCI Hazelton currently has zero active cases of COVID-19 among its inmates

and one active case among its staff, and 1,930 inmates, as well as 383 staff members, have been

fully vaccinated. See COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited

June 21, 2021). Thus, it appears FCI Hazelton has done an adequate job of responding to the

pandemic.

       Finally, and importantly, Section 3582(c)(1)(A) mandates that the Court consider the

Section 3553(a) factors “to the extent that they are applicable.” The Court has done so here. The

extremely serious nature of Perelda’s offenses, especially in light of his significant criminal

record, warranted a lengthy prison sentence at the time it was imposed. Indeed, the sentence was

designed to reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense, as well as to afford adequate deterrence to criminal conduct and

protect the public from further crimes of the defendant. And because Perelda illegally re-entered

the United States after being deported following convictions for felony drug and weapons

offenses, and thereafter engaged in large scale drug trafficking, his risk of recidivism remains

extremely high. In short, the sentencing factors that supported the sentence at the time it was

imposed continue to weigh strongly against Perelda’s early release.



                                                 3
      Accordingly, defendant William Perelda’s motion for a reduction of sentence is

DENIED.

      Chambers will mail a copy of this Order to defendant at the following address:

      William Perelda, Reg. No. 78710-054
      FCI Hazelton
      Federal Correctional Institution
      P.O. Box 5000
      Bruceton Mills, WV 26525

Dated: June 21, 2021
       White Plains, NY
                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              4
